DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/US2018/054679 filed 15 October 2018 and provisional application no. 62/569,247 filed 06 October 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 May 2021 has been considered by the examiner.

Response to Amendment
Replacement drawing sheets for Figure 6 were received on 16 August 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 16 August 2021.
	The rejections of claims 10 and 12 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 16 August 2021 and have been withdrawn.
	 Claims 10 and 12 have been canceled. New claim 13 has been added.
	Claims 1-9 and 13 are still pending. An action on the merits follows.
Claim 11, as amended, is allowed. See below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pretti (US 3,321,204).
	Regarding claim 1, Pretti teaches a diving board stand comprising:
	a fulcrum base/rectangular plate (7) (Fig. 1);
	a fulcrum roller/fulcrum roller assembly (41) configured to be supported over the fulcrum base and movable on the fulcrum base (Figs. 1, 2; Col. 2, lines 39-46.);
	a rear anchor/anchor bar (71) for connecting the diving board stand to a rear end of a diving board (Fig. 1); and
	an alignment beam/guard rail (67) for connecting the fulcrum base to the rear anchor (see annotated Fig. 1 below);
	wherein the fulcrum base comprises a first portion for attaching to the alignment beam and a second portion defining a mounting point for securing the fulcrum base directly to a pedestal/supporting column (3) or platform (see annotated Fig. 1 below).

    PNG
    media_image1.png
    541
    906
    media_image1.png
    Greyscale


	Regarding claim 4, Pretti teaches the diving board stand of claim 1 wherein the fulcrum base comprises vertically projecting rails/rail (11) for guiding the fulcrum roller (Fig. 2).

	Regarding claim 5, Pretti teaches the diving board stand of claim 1 further comprising a fulcrum carriage/fulcrum roller carriage assembly (21) that supports the fulcrum roller on the fulcrum base (Fig. 2; Col. 2, lines 9-31.).

claim 6, Pretti teaches the diving board stand of claim 4 further comprising a fulcrum carriage/fulcrum roller carriage assembly (21) that supports the fulcrum roller on the fulcrum base (Fig. 2; Col. 2, lines 9-31).

	Regarding claim 7, Pretti teaches the diving board stand of claim 6 wherein the fulcrum carriage comprises guides/bearing rollers (35) which ride on the vertically projecting rails of the fulcrum base for guiding the fulcrum along the fulcrum base (Fig. 2; Col. 2, lines 20-23: “Bearing rollers 35 carried on such spindles are pinned thereto adjacent the end housings and in position to engage and ride on the rails.”).

	Regarding claim 8, Pretti teaches the diving board stand of claim 4 wherein the vertically projecting rails consist of two tracks/upper flange (17) (Fig. 2; Col. 2, lines 12-13: “leaving the upper flange 17 as a track”).

	Regarding claim 13, Pretti teaches a diving board stand comprising:
a fulcrum base/rectangular plate (7) having a front end portion and a rear end portion spaced apart along the longitudinal axis (Fig. 1 shows the rectangular plate 7 having a front end and a rear end.);
a fulcrum roller/fulcrum roller assembly (41) configured to be supported over the fulcrum base and movable on the fulcrum base along the longitudinal axis (Figs. 1, 2; Col. 2, lines 39-46.);
a rear anchor/anchor bar (71) for connecting the diving board stand to a rear end of a diving board, the rear anchor comprising a front end portion and a rear end portion spaced apart along the longitudinal axis (Fig. 1. The anchor bar 71 has a front end portion facing the front of the diving board assembly and a rear end portion facing the rear of the diving board assembly.); and
an alignment beam for connecting the fulcrum base to the rear anchor, the alignment beam having a front end portion and a rear end portion spaced apart along the longitudinal axis (Annotated Figure below shows a portion of the front end of the alignment beam and a portion of the rear end of the alignment beam.);
wherein the rear end portion of the fulcrum base is configured to receive the front end portion of the alignment beam and the front end portion of the rear anchor is configured to receive the rear end portion of the alignment beam such that the fulcrum base defines a front end of the diving board stand, the rear anchor defines a rear end of the diving board stand, the front end portion of the alignment beam is spaced apart from the front end of the diving board stand toward the rear end of the diving board stand, and the rear end portion of the alignment beam is spaced apart from the rear end of the diving board stand toward the front end of the diving board stand (Annotated Fig. 1 below shows that the portions of the alignment beam at the front and rear ends do not extend to the front end and the rear end of the diving board stand.).

    PNG
    media_image2.png
    396
    1106
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pretti (3,321,204) as applied to claim 1 above, and further in view of Baker (US 3,030,108).
Regarding claim 2, Pretti teaches the diving board stand of claim 1.
Pretti fails to teach wherein the rear anchor comprises a tray for receiving an end of the alignment beam.
However, in a similar field of endeavor, Baker teaches a diving board stand with a rear anchor wherein the rear anchor/anchor (11) comprises a tray/bracket (25) for receiving an end of the alignment beam/parallel bar (14) (Fig. 4 shows the bracket 25 acting as a tray to hold an end of the bar 14.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear anchor of Pretti by including the brackets of Baker with the predicted result of properly securing the rear anchor to the alignment to prevent possible injury from the rear anchor disconnecting from the alignment beam (See MPEP 2141(III)).

Regarding claim 3, Pretti in view of Baker teaches the diving board stand of claim 2 wherein the fulcrum base comprises vertically projecting rails/rail (11) for guiding the fulcrum roller (Pretti: Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the structure of the alignment beam.

The closest prior art of record includes Baker (US 3,030,108) and Pretti (US 3,321,204).
Regarding independent claim 11, Baker teaches a diving board stand comprising: a fulcrum base (elongate brackets 64, 65) having opposite left and right side portions (Figs. 1 & 6); a fulcrum roller (fulcrum roller 56) configured to be supported over the fulcrum base and movable on the fulcrum base, the fulcrum roller having a left end portion and an opposite right end portion, the left end portion configured to be supported above the left side portion of the fulcrum base and the right end portion being configured to be supported above the right side portion of the fulcrum base (Fig. 6. The fulcrum roller 56 is supported on the elongate brackets 64, 65 via the fulcrum shaft 57); a fulcrum carriage for supporting the fulcrum roller on the fulcrum base (Fig. 6. The fulcrum carriage is comprised of the fulcrum shaft 57 and the pinions 66 and 67. The fulcrum shaft 57 and the pinions 66 and 67 support the fulcrum roller 56 on the elongate brackets 64 and 65.); a rear anchor (anchor 11) for connecting the diving board stand to 
Baker fails to teach wherein the rear anchor comprises hinges for hingedly securing a diving board to the rear anchor and wherein the alignment beam has a front end portion received in the fulcrum base at a location spaced apart between the left and right side portions of the fulcrum base and a rear end portion received in the rear anchor at a location spaced apart between the left and right side portions of the rear anchor.
Pretti teaches a diving board stand comprising: a fulcrum base (rectangular plate 7) having opposite left and right side portions (Figs. 1, 2); a fulcrum roller (fulcrum roller assembly 41) configured to be supported over the fulcrum base and movable on the fulcrum base, the fulcrum roller having a left end portion and an opposite right end portion, the left end portion configured to be supported above the left side portion of the fulcrum base and the right end portion being configured to be supported above the right side portion of the fulcrum base (Figs. 1,2; Col. 2, lines 39-46.); a fulcrum carriage (fulcrum roller carriage assembly 21) for supporting the fulcrum roller on the fulcrum base (Fig. 2; Col. 2, lines 9-31); a rear anchor (anchor bar 71) for connecting the diving board stand to a rear end of a diving board, the rear anchor having 
Pretti fails to disclose wherein the rear anchor comprises hinges for hingedly securing a diving board to the rear anchor; and wherein the alignment beam has a front end portion received in the fulcrum base at a location spaced apart between the left and right side portions of the fulcrum base and a rear end portion received in the rear anchor at a location spaced apart between the left and right side portions of the rear anchor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784